UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-1991


ROBERT B. CURINGTON; ASHLEY BROOKS,

               Plaintiffs - Appellants,

          v.

UMG RECORDINGS, INCORPORATED; ALMO MUSIC CORPORATION, d/b/a
Rondor Music International; JOE WHEELER; TEMPORAL SONGS,
LIMITED; LAURENCE MIZZEL; ALRUBY MUSIC CORPORATION; AMARU
ENTERTAINMENT COMPANY,

               Defendants – Appellees.



                           No. 11-2413


ROBERT B. CURINGTON; ASHLEY BROOKS,

               Plaintiffs - Appellants,

          v.

UMG RECORDINGS, INCORPORATED; ALMO MUSIC CORPORATION, d/b/a
Rondor Music International; JOE WHEELER; TEMPORAL SONGS,
LIMITED; LAURENCE MIZZEL; ALRUBY MUSIC CORPORATION; AMARU
ENTERTAINMENT COMPANY,

               Defendants - Appellees.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cv-00890-CCE-PTS)
Submitted:   February 27, 2012        Decided:   February 29, 2012


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Curington, Ashley Brooks, Appellants Pro Se. Linda M.
Burrow, Alison Mackenzie, CALDWELL LESLIE & PROCTOR, P.C., Los
Angeles, California, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Robert B. Curington and Ashley Brooks Music appeal the

district court’s orders dismissing their copyright infringement

suit and awarding attorney’s fees and costs to the Defendants,

pursuant to 17 U.S.C. § 505 (2006).               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons     stated    by   the   district        court.    Curington    v.    UMG

Recordings, Inc., No. 1:10-cv-00890-CCE-PTS (M.D.N.C. Aug. 12,

2011;     Dec.   2,   2011).         We   deny     Appellants’    motions     for

appointment of counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and      argument   would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                          3